Case 5:10-cv-00809-VAP-OP Document 193-4 Filed 07/29/19 Page 1 of 3 Page ID #:3334




1 JAMES R. HAWKINS, APLC
   James R. Hawkins, Esq. SBN 192925
 2 Gregory E. Mauro, Esq. SBN 222239
   9880 Research Drive, Suite 200
   Irvine, CA 92618
 3 TEL: (949) 387-7200
   FAX: (949) 387-6676
 4 Attorneys for Plaintiff, JAMES R. RUDSELL, on behalf of
   himself and all others similarly situated
 5
     MARLIN & SALTZMAN, LLP
 6   Stanley D. Saltzman, Esq. (SBN 90058)
     29800 Agoura Road, Suite 210
 7   Agoura Hills, California 91301
     Telephone: (818) 991-8080
     Facsimile: (818) 991-8081
 8   ssaltzman@marlinsaltzman.com
     SETAREH LAW GROUP
 9   Shaun Setareh, (SBN 204514)
     315 South Beverly Drive, Suite 315
10   Beverly Hills, CA 90212
     Telephone: (310) 888-7771
11   Facsimile: (310) 888-0109
     shaun@setarehlaw.com
12   Attorneys for Plaintiffs GILBERT SAUCILLO, et al.

13
                               UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15 JOHN BURNELL, et al.                         Case No. 5:10-cv-00809-VAP-OP; and
                                                Case No. 5:12-cv-00692 VAP OP;
16              Plaintiffs,
                                                Hon. Virginia A. Phillips
          v.
17
   SWIFT TRANSPORTATION                         DECLARATION OF GILBERT
18 COMPANY OF ARIZONA, LLC                      SAUCILLO IN SUPPORT OF
                                                MOTION FOR PRELIMINARY
19              Defendants,                     APPROVAL OF THE PARTIES’
       and                                      CLASS ACTION SETTLEMENT
20 JAMES R. RUDSELL,
                                                Date of Hearing: August 12, 2009
21              Plaintiffs,                     Time:            2:30 p.m.
22        v.                                    Room:            8A – First Street
     SWIFT TRANSPORTATION
23 COMPANY OF ARIZONA, LLC, et al.

24              Defendants.
                                                                     Case No. 5:10-cv-00809-VAP-OP
                       SAUCILLO DECL. IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF THE
                                       PARTIES’ CLASS ACTION SETTLEMENT
Case 5:10-cv-00809-VAP-OP Document 193-4 Filed 07/29/19 Page 2 of 3 Page ID #:3335




 1         I, Gilbert Saucillo, hereby declare and state:
 2         1.      I am an individual over the age of eighteen. I am a named plaintiff in this
     lawsuit. I have personal knowledge of the matters stated herein and, if called upon, I
 3
     could and would competently testify thereto.
 4
           2.      I began working as a driver for Defendant Swift Transportation Company of
 5
     Arizona, LLC (‘Swift”) in April of 2006, and have continued with that employment ever
 6 since then. I earned mileage based pay for my work during most the time I worked for

 7 Swift. I lived in California during the entire time I worked for Swift.

 8         3.      I understand that I am a named plaintiff and proposed class representative in
     this lawsuit. I understand that as a representative plaintiff, it is and has been my role to
 9
     represent a class of other drivers who were employed by Swift to perform work in
10
     California and earned mileage based pay.
11
           4.      I understand that my lawsuit has been consolidated with another lawsuit
12 filed by another former Swift driver named James Rudsell and that the consolidated case

13 alleges that Swift drivers, including Mr. Rudsell and I, were not paid for all of our

14 worktime, were not provided meal and rest breaks, were not reimbursed for work-related
     expenses, were not paid timely paid final wages, and were not provided accurate wage
15
     statements.
16
           5.      To my knowledge, there are no conflicts which exist between my interests in
17
     this case and the interests of the other drivers I have and will represent, that would impair
18 my ability to serve as a representative.

19         6.      I have been an active participant in this case and have assisted in the
20 investigation of this case. I have provided documents to my attorneys and have assisted
     in preparing filings and gathering facts.
21
           7.      I understand my duties and responsibilities to the proposed class. Before
22
     signing the settlement agreement with Swift, I reviewed the agreement with my lawyers
23
     and understand that it provides for a gross settlement payment amount of $7,250,000.00,
24 with at least $4,273,333.33 to be paid to Swift drivers, which I believe to be a fair and

                                                  -1-                         Case No. EDCV-10-00809-VAP
          Case 5:10-cv-00809-VAP-OP                                9099469859
                                       Document 193-4 Filed 07/29/19                    p.3#:3336
                                                                      Page 3 of 3 Page ID
Jul 28 19 03:22p     Gil




        1 adequate result. I have not been promised any compensation other than my proportionate
        2 share of the settlement money and the possibility of a $5,000 incentive award for my

        3 work on this case.
               I declare under penalty of perjury under the laws of the United States of America
        4
            that the foregoing is true and correct.
        5                                                        Upland, California
        6         Executed this 28th day of July, 2019 at
        7

        8

        9

       10
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20
       21

       22
       23

       24

                                                       _")_                       Case No. EDCV-10..00809-VAP
